Citation Nr: 0015649	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.  

2.  Entitlement to service connection for arthritis of the 
back.  

3.  Entitlement to service connection for arthritis of the 
right hip.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1962 to September 1965.  

This appeal arises from a March 1998 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO, in pertinent part, denied service connection for 
arthritis of the neck, arthritis of the back, and arthritis 
of the right hip.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that his currently diagnosed cervical spine 
arthritis is associated with his service.  

2.  The veteran has not submitted competent medical evidence 
establishing that his currently diagnosed lumbar spine 
arthritis is associated with his in-service treatment for a 
contusion to the spinous processes of his lumbar spine.  

3.  The veteran has not submitted competent medical evidence 
establishing that his currently diagnosed right hip arthritis 
is associated with his service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for arthritis 
of the neck, arthritis of the back, and arthritis of the 
right hip are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his or her claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a claimant must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, there must be competent medical evidence of 
a current disability.  Second, the claimant must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the claimant must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  See also 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Ibid.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Arthritis Of The Neck

Throughout the current appeal in the present case, the 
veteran has asserted that, while stationed in Seoul, Korea in 
1964, he was involved in two car accidents which caused 
injury to his neck.  See, e.g., October 1999 personal hearing 
transcript (T.) at 2-3.  He has also described further injury 
to his neck from a 10 foot fall while stationed in Maryland 
later in 1964.  See, e.g., T. at 3.  Furthermore, the veteran 
has admitted to sustaining a post-service 1982 neck injury 
but continues to claim that the in-service injuries to his 
neck caused the development of arthritis in his cervical 
spine.  T. at 10-11.  In support of these contentions, the 
veteran submitted a February 1999 statement from a fellow 
serviceman who explained that he remembered one of the 
veteran's car accidents in Korea in which he (the veteran) 
had gotten "banged up a bit."  

Available service records are negative for complaints of, 
treatment for, or findings of a neck, or cervical spine, 
disability.  According to post-service medical reports, the 
veteran currently receives treatment for arthritis of his 
cervical spine.  

The Board of Veterans' Appeals (Board) acknowledges the 
veteran's contentions of continued neck symptomatology since 
the in-service injuries.  Significantly, however, the claims 
folder contains no competent medical evidence that the 
veteran's currently diagnosed cervical spine arthritis is 
associated with any in-service injury to his neck.  The only 
evidence of such a nexus of record is the veteran's own lay 
statements.  Because the veteran is a layperson with no 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of a current 
neck disability associated with his service.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Significantly, a private physician's January 2000 statement 
that the arthritis of the veteran's neck "could have been as 
likely as not a result from previous trauma, accidents, and 
injuries" does not specifically associate the current 
arthritis of the veteran's cervical spine to any in-service 
injury to his neck.  Because the claims folder contains no 
competent medical evidence of a nexus between the veteran's 
current cervical spine arthritis and his service, his claim 
for service connection for arthritis of his neck must be 
denied on the basis that it is not well grounded.  The Board 
views its discussion in this decision as sufficient 
notification to the veteran of the elements necessary to 
render his claim well grounded and to explain to him the 
reason that his current attempt fails to meet the 
well-grounded requirements.  

Arthritis Of The Back

Throughout the current appeal in the present case, the 
veteran has asserted that, while stationed in Seoul, Korea in 
1964, he was involved in two car accidents which caused 
injury to his low back.  See, e.g., T. at 2-3.  Additionally, 
the veteran has claimed that, he sustained a subsequent 
injury to his low back in November 1964, when he was 
stationed in Maryland and fell from a ten foot embankment.  
See, e.g., T. at 3.  Although the veteran has admitted to 
sustaining two post-service injuries to his back as a result 
of car accidents in 1985 and 1994, he maintains that the 
in-service injuries to his back caused the development of 
arthritis in his lumbar spine.  T. at 10-11.  

The veteran claims that, following his discharge from service 
in September 1965 and until 1982, he was treated for low back 
problems, including arthritis, by a private physician who is 
now deceased.  See, e.g., T. at 4.  The veteran has stated 
that the records from this physician are unavailable.  
Furthermore, the veteran has cited continued treatment for 
back problems, including arthritis, since 1982.  See, e.g., 
T. at 4-5.  In support of these contentions, the veteran 
submitted a February 1999 statement from a fellow serviceman 
who explained that he remembered one of the veteran's car 
accidents in Korea in which he (the veteran) had gotten 
"banged up a bit."  

Available service records reflect treatment for a contusion 
to the spinous processes of the lumbar spine in November 
1964.  X-rays taken of the veteran's lumbosacral spine showed 
rudimentary ribs at L1 but no evidence of a fracture or 
dislocation.  The July 1965 separation examination 
demonstrated a normal spine.  According to pertinent 
post-service medical reports, the veteran currently receives 
treatment for arthritis of his low lumbar spine.  

The Board acknowledges the veteran's contentions of continued 
low back symptomatology since the in-service injuries.  
Significantly, however, the claims folder contains no 
competent medical evidence that the veteran's currently 
diagnosed lumbar spine arthritis is associated with any 
in-service injury to his back.  The only evidence of such a 
nexus of record is the veteran's own lay statements.  Because 
the veteran is a layperson with no medical training or 
expertise, his assertions standing alone do not constitute 
competent medical evidence of a current back disability 
associated with his service.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-495 (1992).  

A November 1998 letter from a private physician simply 
includes a medical opinion that the extensive degenerative 
changes of the veteran's lumbar spine "is not consistent 
with old age degenerative changes . . . but, [instead, is] . 
. . the result of prior trauma sustained by the patient."  
Furthermore, a separate letter from another private physician 
in the same month simply contains a medical opinion that 
arthritis can require "anywhere from one year to six or 
seven years . . . to start after an injury to the lower 
back."  Additionally, in a January 2000 letter, another 
private physician expressed her opinion that the arthritis of 
the veteran's back "could have been as likely as not a 
result from previous trauma, accidents, and injuries."  
Significantly, these statements do not include a medical 
opinion specifically associating the veteran's current lumbar 
spine arthritis to the in-service injuries to his back or to 
the in-service treatment for a contusion to the spinous 
processes of his lumbar spine.  

Because the claims folder contains no competent medical 
evidence of a nexus between the veteran's current lumbar 
spine arthritis and his service, his claim for service 
connection for arthritis of his back must be denied on the 
basis that it is not well grounded.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.  

Arthritis Of The Right Hip

Throughout the current appeal in the present case, the 
veteran has asserted that, while stationed in Seoul, Korea in 
1964, he was involved in two car accidents which caused 
injury to his right hip.  See, e.g., T. at 2-3.  He has also 
described further injury to his neck from the 10 foot fall 
when he was stationed in Maryland later in 1964.  See, e.g., 
T. at 3.  

The veteran also maintains that, following his discharge from 
service in September 1965 and until 1982, he was treated for 
right hip problems, including arthritis, by a private 
physician who is now deceased.  See, e.g., T. at 4.  The 
veteran has stated that the records from this physician are 
unavailable.  Additionally, the veteran has cited continued 
treatment for right hip problems, including arthritis, since 
1982.  See, e.g., T. at 4-5.  In support of these assertions, 
the veteran submitted a February 1999 statement from a fellow 
serviceman who explained that he remembered one of the 
veteran's car accidents in Korea in which he (the veteran) 
had gotten "banged up a bit."  

Available service records are negative for complaints of, 
treatment for, or findings of a right hip disability.  
According to pertinent post-service medical records, the 
veteran currently receives treatment for arthritis of his 
right hip.  

The Board acknowledges the veteran's contentions of continued 
right hip symptomatology since the in-service injuries.  
Significantly, however, the claims folder contains no 
competent medical evidence that the veteran's currently 
diagnosed right hip arthritis is associated with any 
in-service injury to this joint.  The only evidence of such a 
nexus of record is the veteran's own lay statements.  Because 
the veteran is a layperson with no medical training or 
expertise, his assertions standing alone do not constitute 
competent medical evidence of a current right hip disability 
associated with his service.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-495 (1992).  

Significantly, the private physician's January 2000 statement 
that the arthritis of the veteran's hip "could have been as 
likely as not a result from previous trauma, accidents, and 
injuries" does not specifically associate the current 
arthritis of the veteran's right hip to any in-service injury 
to this joint.  Because the claims folder contains no 
competent medical evidence of a nexus between the veteran's 
current right hip arthritis and his service, his claim for 
service connection for arthritis of his right hip must be 
denied on the basis that it is not well grounded.  The Board 
views its discussion in this decision as sufficient 
notification to the veteran of the elements necessary to 
render his claim well grounded and to explain to him the 
reason that his current attempt fails to meet the 
well-grounded requirements.  


ORDER

Well-grounded claims not having been submitted, service 
connection for arthritis of the neck, arthritis of the back, 
and arthritis of the right hip is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

